UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7109


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD A. ORR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:00-cr-10067-jpj-1)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Orr, Appellant Pro Se.           Steven Randall Ramseyer,
Assistant United States Attorney,           Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard   A.   Orr    appeals   the   district   court’s   order

denying   his   motion   to    correct    errors    in   the   Presentence

Investigation Report.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Orr, No. 2:00-cr-

10067-jpj-1 (W.D. Va. June 19, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2